In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-19-00010-CV

J.K., Appellant                             §    On Appeal from the 16th District
                                                 Court

V.                                          §    of Denton County (16-04048-16)

                                            §    November 7, 2019
A.K., Appellee                              §    Opinion by Justice Bassel

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Appellant J.K. shall pay all of the costs of this appeal,

for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Dabney Bassel
                                          Justice Dabney Bassel